Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/7/22 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-54 and 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20140199672 A1 by Davidson (“Davidson”), in view of PGPUB US 20150257682 A1 by Hansen (“Hansen”), further in view of PGPUB US 20180093121 A1 by Matsuura et al (“Matsuura”), further in view of PGPUB US 20160193500 A1 by Webster et al (“Webster”).
In regard to Claim 51, Davidson teaches a smart yoga pant system, comprising:
a [computer] including a display configured to also perform as a user interface;
(see, e.g., Figure 2, selection 11)
a yoga pose application (YPA) operational on the [computer];
(see, e.g., Figure 2, selection 26);
at least three (3) haptic actuator; at least three (3) location sensors; 
(see, e.g., F6, 15 (“sensor”) and 70 (“haptic actuator”) and p50 regarding same; see, e.g., F3, 15 in regard to there being “at least three” actuators and sensors);
and a [close-fitting garment comprising] a first pant leg, and a second pant leg, 
	(see, e.g., F3, 13);
wherein: 
at least one HFA and at least one sensor are positioned on or immediately adjacent a hip area of the [close-fitting garment];
(see, e.g., F3 and F6); 
at least one haptic actuator and at least one sensor are positioned on or immediately adjacent a knee area, and at least one haptic actuator and at least one sensor are positioned on or immediately adjacent an ankle area of at least one of the [close-fitting garment];
(see, e.g., F3 and F6); 
each haptic actuator is configured to provide haptic vibrations to or adjacent the respective area upon which it is arranged, 
(see, e.g., p50);
each sensor is configured to provide location information to the YPA, 
(see, e.g., p37);

the YPA is configured to: 
display a plurality of different [exercises] on the display of the [computer]; 
(see, e.g., p46);
receive a selection of a particular [exercise] from the plurality of [exercises] from a user via input on the user-interface of the [computer display]; and
(see, e.g., p46); 
guide the user to attain the selected particular pose of the plurality of poses with:
real-time haptic vibrations from at least one of the three (3) haptic actuators corresponding to at least one body part;
(see, e.g., p50-51);
and

real-time vocal instructions and real-time display of a plurality of images via the smartphone for attaining the selected [exercise], the real- time vocal instructions and real-time display of a plurality of images correspond to the real-time haptic vibrations and together are presented in a manner that informs the user of at least one body part for positioning in attaining the selected [exercise] of the plurality of [exercises].
(see, e.g., p50-51 in regard to providing audio and haptic alarms and visual reports in real-time; Davidson’s teaching of employing audio alarms is within the BRI of the claimed “vocal instructions” in light of Applicant’s specification providing no definition as to what necessarily comprises “vocal instructions” and a definition of “vocal” being “of, relating to, or uttered with the voice” (https://www.dictionary.com/browse/vocal) and the audio alarm taught by Davidson is “relating to the voice” to the extent that humans are capable of uttering vocal alarms); 


	Furthermore, while Davidson teaches employing a computer as well as teaches employing audio/vocal alarms it may not teach that computer being embodied as a smartphone, however, Hansen teaches this feature.  See, e.g., Figure 6D, selection 802.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have embodied the computer as otherwise taught by Davidson as a smartphone as taught by Hansen as well as to provide the audio/vocal alarms via the smartphone, in order to make it easier to carry and interact with and to centralize some of the feedback provided to the user in the handheld device.

	Furthermore, while Davidson teaches a “close-fitting garment” that includes a left and right pant legs to the extent that the otherwise cited prior art may fail to teach “yoga pants”, however, Matsuura teaches this feature.  See, e.g., paragraph 29
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
Specifically, it would have been obvious to have embodied the garment otherwise taught by Davidson as the yoga pants taught by Matsuura, in order to provide feedback to a user performing an activity that primarily employed the legs only.
Furthermore, while Davidson teaches the device being employed for a variety of exercises it may not teach it being used for yoga poses, however, in an analogous reference Webster teaches such functionality (see, e.g., paragraphs 37, 39-40, and 98);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the device as taught by Davidson to teach yoga postures as taught by Webster, in order to improve the user’s ability to do yoga.

In regard to Claim 52, Davidson teaches this feature.  See, e.g., F3 and F6.
In regard to Claim 53, Matsuura teaches this feature.  See, e.g., paragraph 52.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the battery pack taught by Matsuura to the garment otherwise taught by Davidson, in order to provide onboard power to the components.
In regard to Claim 54, Davidson teaches this feature.  See, e.g., paragraph 62, “increased, decreased, or maintained at the same level.”

In regard to Claim 60, Davidson teaches this feature.  See, e.g., paragraphs 16, 41, 45, and paragraph 62, “the trainer can feel the erroneous movements made by the trainee and, in response, exaggerate corrective movements so that the trainee will get a stronger sense through the trainee's corrective movement garment of how the trainee's movements need to be corrected.”
In regard to Claim 61, Davidson teaches this feature.  See, e.g., paragraph 62, “increased, decreased, or maintained at the same level” based on how closely the movements adhere to the motions in the model (i.e., “are predetermined and correspond to a direction for movement”).



Claims 55-58 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson, in view of Hansen, further in view of Matsuura, further in view of Webster, further in view of PGPUB US 20150147733 A1 by Younger (“Younger”).
In regard to Claims 55-58, Davidson teaches employing models that characterize body movements through space using sensor data but it may not otherwise teach the claimed limitations.  Younger, however, teaches employing the distance between combinations of sensors as a way to characterize movement (see, e.g., paragraph 23).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality of Younger to the method otherwise taught by Davidson, in terms of employing the distance between combinations sensors as part of evaluating the trainee’s and trainer’s movement paths, in order to provide better training.

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson, in view of Hansen, further in view of Matsuura, further in view of Webster, further in view of PGPUB US 20120268592 A1 by Aragones et al (“Aragones”).
In regard to Claim 59, Aragones teaches this feature.  See, e.g., paragraph 54.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added time stamping of the sensor data as taught by Aragones to the garment otherwise taught by Davidson, in order to better compare the captured sensor data.

Response to Arguments
	Applicant argues on page 8 of its Remarks in regard to the rejections made under 35 USC 103:

    PNG
    media_image1.png
    213
    725
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive.  Applicant provides no evidence that yoga poses are necessarily a static exercise.  Furthermore, Davidson teaches a system whereby a user is trained to adopt a series of movements and yoga poses comprise a series of movements.
	Applicant’s other arguments are addressed by the updated statements of rejection made supra. 

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715